Exhibit 10.1
[l31819al3181991.jpg]
May 8, 2008
Rolando de Aguiar
49 Winterberry Road
Deep River, CT 06417
Dear Rolando:
It is with great pleasure that we extend the following offer of employment to
you. Your background and experience will be most appreciated in contributing to
our successes. We feel confident you have the capabilities and talent to quickly
become a very successful contributor at Tween Brands.
The following are the terms and conditions of our job offer to you and replace
any and all previous offers or discussions concerning your employment with Tween
Brands.


      Job Title:  
Executive Vice President, Chief Financial Officer
   
 
Department:  
Finance
   
 
Reporting To:  
Kenneth T. Stevens
   
 
Start Date:  
TBD
   
 
Annual Pay Rate:  
$475,000
   
 
   
In addition, you may be considered for an annual performance evaluation. Any
corresponding pay adjustments would be based on your performance, business
results, economic & competitive factors, and approval from the Board of
Directors.
   
 
Vacation:  
Four weeks per fiscal year beginning fiscal year 2009.
   
 
   
Three weeks for the remainder of fiscal year 2008.
   
 
   
Vacation time is earned by employees on a fiscal year basis. Upon termination of
employment, employees receive a pro rata pay out of unused vacation time based
on the number of worked months in the fiscal year.
   
 
Benefits:  
Your participation in the benefits program is outlined below. Also enclosed with
this letter is a benefits document that provides additional detail regarding
eligibility periods & benefit effective dates. You will be eligible for the
health, life and

Page 1 of 5



--------------------------------------------------------------------------------



 



         
disability benefits, as described below, the first of the month following
30 days of full time employment.
   
 
   
Health Benefits: You will be eligible to participate in the medical, dental and
vision insurance programs offered by Tween Brands. An overview of the program as
well as the bi-weekly premiums is outlined in the enclosed benefits summary.
   
 
   
Life Insurance: You will receive 4 times your annual base pay ($1,500,000
maximum) paid for by Tween Brands. In addition, you will have the option to
purchase additional life insurance for yourself, spouse and children all at very
competitive rates.
   
 
   
Disability Insurance: You will be eligible to participate in the salary
continuation, short-term and long-term disability insurance program offered by
Tween Brands. The salary continuation program provides 100% of your pay for up
to 30 days beginning on day 6 of the disability. Short & Long-term disability
both provide 60% of your pay, which can last up to age 65 with long-term
disability. All payments are based on physician certification and medical
necessity.
   
 
   
Retirement: Upon completion of eligibility requirements, you will be eligible
for the Savings and Retirement Plan. Each year, Tween Brands makes a
discretionary contribution of 3% of your pay up to the social security wage base
and 6% of your pay above from year’s 1 thru 5. After 5 years, the company makes
a discretionary contribution of 4% of your pay up to social security wage base
and 7% of your pay above.
   
 
   
401(k): Upon completion of your eligibility requirements, you will be eligible
to participate in the 401(k) Retirement Plan. This plan allows you the
opportunity to defer your money (as much as 50% up to IRS limits) into the
pre-tax 401(k) Retirement Plan.
These contributions are not eligible for an employer match.
   
 
   
Deferred Compensation: Upon completion of eligibility requirements, you will be
eligible to participate in the Deferred Compensation Plan. This plan allows you
the opportunity to defer your money (up to 50%) into the pre-tax Deferred
Compensation Plan. In addition, the company will match your first 3% of
deferrals on a 2-for-1 basis per pay period (3% — meaning 3% of your annual
salary). In other words, if you put in 3% then the company will also put in 6%
for a total contribution of 9%.
   
 
   
Limited Too & Justice Discount: You will receive a 40% discount on purchases at
all Limited Too and Justice stores immediately upon employment.

Page 2 of 5



--------------------------------------------------------------------------------



 



      Incentive Compensation:  
Cash Bonus: Participation in the Incentive Compensation program at a target
level of 60% of your annual base salary. Your initial annual target level (100%)
is $285,000. Maximum annual payout is double your target level (200%) ($570,000
maximum).
   
 
   
Stock-for-Cash-Option: You can elect to take all or a portion of your IC payout
in the form of Tween Brands stock. The election must be made prior to the
beginning of the season following date of employment for the remainder of the
year. If you elect the Stock-for-Cash option you will receive a stock premium of
25% on all amounts of stock received in lieu of cash.
   
 
   
Stock-Over-200%: When IC performance results are between 200% and 300%; you will
receive Tween Brands restricted stock for the increment amount above 200%, up to
300%.
   
 
   
All Incentive Compensation (IC) payouts are based on Tween Brands financial
results and your individual performance results, and can vary from zero (0) to a
maximum of double your target level.
   
 
   
IC is paid twice a year at the end of each season (August and February). The
spring season is weighted at 40%; the fall season is weighted at 60%.
   
 
   
All participants must be actively employed on the day IC is paid out to be
eligible for an IC payment.
   
 
   
You will be eligible for the IC program beginning the Fall 2008 season and will
be prorated based on date of employment.
   
 
Stock Awards:  
Stock Options: Tween Brands will recommend to the Compensation Committee that
you receive 30,000 Stock Options upon your hire date as outlined below.
   
 
   
The purchase price of option shares will be the closing price of Tween Brands
stock on the first day of employment.
   
 
   
These Stock Options will be exercisable as follows and in accordance with the
plan’s terms and conditions:

  •   25% vested after 1 year     •   25% vested after 2 years     •   25%
vested after 3 years     •   25% vested after 4 years

Page 3 of 5



--------------------------------------------------------------------------------



 



         
Restricted Stock: Tween Brands will recommend to the Compensation Committee that
you receive 12,000 Restricted Shares of stock upon your hire date as outlined
below.
   
 
   
These Restricted Shares will be exercisable as follows and in accordance with
the plan’s terms and conditions:
   
 

  •   25% vested after 1 year     •   25% vested after 2 years     •   25%
vested after 3 years     •   25% vested after 4 years

         
 
   
All future grants will be made commensurate with your position and performance
on an annual basis. All stock grants are contingent upon the approval from the
Board of Directors.
   
 
Stock Ownership
Requirements:  
Each Senior Executive (SVP and above) will own shares of Tween Brands common
stock equal in market value from two to five times (2x to 5x) the senior
executive’s annual base salary, depending on level as a senior executive in the
Company. See attached Stock Ownership Requirements Plan Document.
   
 
Relocation:  
You will be reimbursed for relocation expenses under the provision of the
Associate Relocation Policy (enclosed).
   
 
Repayment of Relocation:  
In the event you resign your employment for any reason whatsoever, or (i) are
dismissed by Tween Brands due to a violation of company policy; or (ii) Code of
Ethics violation; or (iii) conduct giving rise to immediate discharge (other
than performance) prior to the first anniversary of your employment with Tween
Brands, then you will be responsible for repaying to Tween Brands, all of the
amounts paid in connection with the relocation of your residence within ninety
(90) days of the cessation of your employment.
   
 
Confidentiality,
Non-Competition &
Separation Pay
Agreement:  
In the event that your employment with Tween Brands is terminated for reasons
other than for cause, Tween Brands will provide you with up to 12 months
severance pay equal to your base salary rate. Such severance will be mitigated
based on any income that you receive from subsequent employment during such
12 month period. The Separation Pay, Confidentiality & Non-Competition Agreement
(Exhibit A) is attached.

If you agree with our offer as specified above, please sign both copies, keep
one for your records and return one in the enclosed envelope. We are looking
forward to the beginning of a mutually beneficial association.
This employment offer is based on your representation that you are under no
legal impediment to accepting our offer and performing the anticipated services.
It is further understood that this

Page 4 of 5



--------------------------------------------------------------------------------



 



letter is intended for purposes of explaining the details of the total offer and
does not represent any inferred short or long-term commitments other than those
described in the letter. This is not a contract. All job information, as well as
the pay and benefit programs outlined in this letter and the enclosed materials
are subject to change periodically based on business needs. In addition, this
offer is contingent upon a satisfactory background check. At Tween Brands an
employment at-will relationship prevails and the employment relationship can be
terminated with or without cause and with or without notice, at anytime, by
either the employee or the employer.
Once again, we feel confident you have the capabilities and talent to quickly
become a very successful contributor at Tween Brands.

     
Sincerely,
  I accept your offer as specified above.
 
   
/s/ Kenneth T. Stevens
  /s/ Rolando de Aguiar
 
   
Kenneth T. Stevens
  Rolando de Aguiar
President and Chief Operating Officer
   
(614) 775-3202
   
(614) 775-3936
   

Page 5 of 5